Citation Nr: 1827229	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  17-13 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than October 11, 2016, for the award of dependency benefits for the Veteran's current spouse (M.V.).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel






INTRODUCTION

The Veteran served on active duty from November 1953 to November 1955. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2017 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Prior to the promulgation of a decision of the appeal seeking an effective date earlier than October 11, 2016, for the award of dependency benefits for the Veteran's current spouse (M.V.), the Veteran, in a March 2018 written statement, indicated that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal seeking an effective date earlier than October 11, 2016, for the award of dependency benefits for the Veteran's current spouse (M.V.) have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  In a March 2018 written statement, the Veteran indicated that he wished to withdraw the issue of an effective date earlier than October 11, 2016, for the award of dependency benefits for the Veteran's current spouse (M.V.).  As the Veteran has withdrawn this appeal in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal seeking an effective date earlier than October 11, 2016, for the award of dependency benefits for the Veteran's current spouse (M.V.) is dismissed.





____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


